NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

THOMAS TEDROS AMANUEL, a.k.a.                   No.    15-73486
Thomas T. Amanuel, a.k.a. Thomas
Amanuel Tedros, a.k.a. Thomas Johnny            Agency No. A025-303-038
Tedros,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Thomas Tedros Amanuel, a native and citizen of Ethiopia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Amanuel’s second untimely

motion to reopen where Amanuel failed to present evidence of materially changed

country conditions in Eritrea to qualify for the regulatory exception to the time and

number limitations for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(2)-(3);

Najmabadi, 597 F.3d at 987 (in order for evidence to be material, it must be

qualitatively different from the evidence presented at the previous hearing).

Because this determination is dispositive of Amanuel’s motion to reopen, we do

not reach his contention that the BIA applied the wrong legal standard when

analyzing whether Amanuel established prima facie eligibility for relief.

      Finally, we reject as unsupported by the record Amanuel’s contention that

the BIA failed to consider his claim that he would be persecuted or tortured on

account of his religion.

      PETITION FOR REVIEW DENIED.




                                          2                                     15-73486